Honorable Eugene Brady
County Attorney
Hunt County
Greenville, Texas
Dear Sir:                Opinion No. O-4991
                         Re: Can the county treasurer collect
                              for the officers Salary Fund
                              stated commissions for receiving
                              and disbursing money coming into
                              his hands by virtue of sale of
                              bonds voted at Special Bond Elec-
                              tion?
       Your letter of November 23, 1942, requesting the opinion
of this department on the above stated question reads as fol-
lows:
       "I will appreciate an opinion from you on
    the following subject:
       "!Can the County Treasurer collect for the
    Officers Salary Fund stated commissions for re-
    ceiving and disbursing money coming into his
    hand by virtue of sale of bonds voted at Special
    Bond Elections.'
       "The facts are as follows: In 1941 the resi-
    dents of Precinct Four of this County voted to
    issue Bonds for Road improvements under the provi-
    sions of Article 752 a et, seq. These bonds were
    promptly sold, the money deposited with the County
    Treasurer and some of the money has been paid out
    on warrants properly drawn on such fund.
       "In 1942 the residents of this county voted
    bonds for the acquisition and improvement of land
    for an Air field. These bonds were promptly sold,
    the money deposited with the County Treasurer and
    some of the money has been paid out on warrants
    properly drawn on such fund.
       "In 1935 and for each subsequent year the
    salary of the County Treasurer has been set at
Honorable Eugene Brady, page 2        O-4991


   $600 by proper order of the Commissioners Court.
   Hunt County compensates all County Officers on a
   salary basis.
      'In Article 3912e, Sec. 4, it is provided
   for the establishment of 'anofficers salary fund
   in such county, Section 5 provides 'Itshall be
   the duty of all officers to charge and collect in
   the manner authorized by law all fees and commis-
   sions which are permitted by law to be assessed
   and collected for all official services performed
   by them, As and when such'fees are collected they
   shall be deposited in the Officers Salary Fund'.
      “Article 3941 is as follows: 'The county
   treasurer shall receive commissions on the moneys
   received and paid out by him, said commissions to
   be fixed by order of the commissioners court as
   follows: FOP receiving all moneys, other than
   school funds, for the county, not exceeding two
   and one-half per cent and not exceeding two and
   one-half per cent for paying out the same--'
      "Article 3943 limits the amount of commis-
   sions allowed to the Treasurer in any one year.
   In this county such limit would be $2020,00 per
   annum.
      "'The determination of the right of the county
   treasurer to fees upon a bond issue depends upon
   whether the county has received or is entitled to
   receive cash from the sale of its bonds'. 11 Tex.
   Jur, pg. 595.
      "'If commissions (to be collected by the County
   Treasurer) have not been fixed by order of the
   Commissioners' court the County Treasurer is en-
   titled to receive the maximum fees of the statute',
   11 Tex, Jur. pg. 598.
      "While under the order of the Commissioners
   Cour’tand the above quoted provisions the County
   Treasurer would be entitled to receive only $600
   as his compensation it seems that it would be his
   duty to collect and pay to the Officers Salary
   Fund the full statutory commissions of 24 per cent
   for receiving and 2aper cent for paying out the
   money realized from the sale of such bonds.
Honorable Eugene Brady, page 3          O-4991


       Hunt County has a population of approximately 48,717
inhabitants according to the 1940 Federal Census and the County
officials of said County are compensated on an annual salary
basis by virtue of the Salary Law of this State.
       Under Section 1 of Article 3912e, Vernon's Annotated
Civil Statutes, neither the State of Texas nor any county
shall be charged with or pay to any of the officers so com-
pensated on a salary basis, any fee or commission for the per-
formance of any or all of the duties of their offices, save
only the tax assessor and collector who shall continue to
collect and retain for the benefitof the Officers Salary Fund
or Funds provided for in the Act, all fees and commissions
which he is authorized under the law to collect. The only
fees, commissions and costs which the officers of the county,
save only the tax assessor and collector, are authorized by
law to collect, are those fees, commissions and costs that
private parties are required to pay under the law, and costs
in civil cases by the State.
       Accordingly, the commissions which the county treasurer
would be authorized, otherwise, to receive moneys of the county
received and disbursed by him, under Articles 3941-3943, in-
clusive, Vernon's Annotated Civil Statutes, may no longer be
collected from the county. To allow such collections would
do violence to Section 1 of Article 3912e, supra, in that the
county would thereby be charged with and pay such commissions
for the performance by the county treasurer of his official
duties,
       With reference to the bonds issued by Precinct 4 of
Hunt County, if the road district funds are county funds, the
county treasurer is clearly not entitled to any commission for
handling them under the express provisions of Article 3912e,
        If they are not county funds and there is no statute
tUhT;)iawe
        have been able to find allowing the treasurer commis-
sion for handling them, then the treasurer can not collect a
commission, for none has been fixed and it has been made his
duty to receive and disburse said funds by Article 752e, Ver-
non's Annotated Civil Statutes.
       The county treasurer would not be entitled to receive
any commissions for handling funds acquired by the sale of
bonds issued and sold by the county for the acquisition and
improvements of land for an air field under the express pro-
visions of Article 3912e, supra. Therefore, we respectfully
answer the above stated question in the negative.
         Trusting that the foregoing fully answers your inquiry,
we are
Honorable Eugene Brady, page 4         O-4991


                                 Yours very truly
                            ATTORNEY GENERAL OF TEXAS
                                 By s/Ardell Williams
                                      ArdellWilliams
                                      Assistant
AW:mp:wc
Encl.
APPROVE0 DEC 3, 1942
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman